OPINION OF THE COURT
PER CURIAM:
Appellant Robert Davis appeals from judgments of sentence imposed after his convictions for murder in the third degree and criminal conspiracy. Two issues are raised in this appeal: (1) whether there was probable cause for appellant’s arrest and (2) whether the two verdicts are inconsistent. After review of the record and consideration of these issues we find them to be without merit.
Jüdgments of sentence affirmed.
JONES, former C. J., did not participate in the decision of this case.